Filed:   September 6, 2001

                   UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                             No. 01-6383
                             (CR-94-802)



United States of America,

                                                 Plaintiff - Appellee,

          versus


Alonza Dacosta Grant,

                                                Defendant - Appellant.



                              O R D E R



     The court amends its opinion filed August 8, 2001, as follows:

     On the cover sheet, section 3, line 3 -- the district court

number is corrected to read “CR-94-802.”

                                          For the Court - By Direction




                                           /s/ Patricia S. Connor
                                                    Clerk
                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6383



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ALONZA DACOSTA GRANT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Henry M. Herlong, Jr., District Judge.
(CR-94-802)


Submitted:   July 31, 2001                 Decided:   August 8, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alonza Dacosta Grant, Appellant Pro Se. Jon Rene Josey, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alonza Dacosta Grant appeals the district court’s order deny-

ing his motion for “downward departure” based on extraordinary phy-

sical impairment.   Grant’s motion is properly characterized as a

motion for modification of sentence. The circumstances under which

a district court may modify a sentence are strictly limited by Fed.

R. Crim. P. 35, and 18 U.S.C.A. §§ 3582(c), 3742 (West 2000).   None

of these provisions grant the district court authority to modify

Grant’s sentence based on the grounds asserted.

     Accordingly, we affirm the district court’s order. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3